Case 1:20-cv-02974-KMT Document 1 Filed 10/02/20 USDC Colorado Page 1 of 11




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

                    1:20-cv-02974
Civil Action No. _________________________

DEBRA GRUBBS,

     Plaintiff,

v.

MIDLAND CREDIT MANAGEMENT, INC.,

     Defendant.


                                            COMPLAINT


        NOW COMES Debra Grubbs (“Plaintiff”), by and through the undersigned attorney,

complaining of Midland Credit Management, Inc. (“Defendant”) as follows:

                                       NATURE OF THE ACTION

         1.       Plaintiff brings this action seeking redress for violations of the Fair Debt

Collection Practices Act (“FDCPA”) pursuant to 15 U.S.C. §1692, and violations of the

Telephone Consumer Protection Act (“TCPA”) pursuant to 47 U.S.C. §227.

         2.       Subject matter jurisdiction is conferred upon this Court by the FDCPA, TCPA and

28 U.S.C. §§1331 and 1337, as the action arises under the laws of the United States.

         3.       Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Plaintiff resides in

the District of Colorado, and Defendant conducts business and maintains significant business

contacts in the District of Colorado.

                                                PARTIES

         4.       Plaintiff is a natural person over 18-years-of-age.

         5.       Defendant is a debt collection agency organized under the laws of the state of

                                                    1
Case 1:20-cv-02974-KMT Document 1 Filed 10/02/20 USDC Colorado Page 2 of 11




Kansas with its principal place of business located at 350 Camino de la Reina, Suite 300, San

Diego, California 92108. Defendant acted through its agents, employees, officers, members,

directors, vendors, heirs, successors, assigns, principals, trustees, sureties, subrogees,

representatives and insurers at all times relevant to the instant action.

                              FACTS SUPPORTING CAUSES OF ACTION

          6.    Prior to 2016, Plaintiff obtained a line of credit with Synchrony Bank (“subject

debt”).

          7.    Subsequently, Plaintiff fell into immense financial hardship, Plaintiff fell behind

on payments toward the subject debt and Defendant acquired the right to collect on the subject

debt after Plaintiff was in default.

          8.    Subsequently thereafter, Plaintiff started to receive collection phone calls from

Defendant to her cellular phone number (405) XXX-0494, attempting to collect the subject debt.

          9.    At all times relevant, Plaintiff was the sole subscriber, owner, possessor, and

operator of her cellular telephone number ending in 0494. Plaintiff is and has always been

financially responsible for this telephone and its services.

          10.   Soon after the calls began, Plaintiff answered a call from Defendant and told

Defendant that she could not make a payment on this debt and requested the calls cease.

          11.   Failing to acquiesce to Plaintiff’s demand to cease calling, Defendant continued

to call Plaintiff’s cellular phone, with multiple calls taking place in one day and calls taking place

on back-to-back days.

          12.   Defendant has also placed multiple calls to Plaintiff’s cellular phone using Caller

ID spoofing, which deliberately falsifies the information transmitted to Plaintiff’s Caller ID




                                                   2
Case 1:20-cv-02974-KMT Document 1 Filed 10/02/20 USDC Colorado Page 3 of 11




display to disguise the identity of the caller.1

         13.      Upon information and belief, Midland spoofed its caller ID in order to trick

Plaintiff into answering its calls and willfully attempt to collect the subject debt from Plaintiff.

         14.      Frustrated with Defendant’s actions, Plaintiff answered several calls and requested

that the phone calls cease.

         15.      Failing to acquiesce to Plaintiff’s demands that it stop calling her cellular phone,

Defendant continued to call Plaintiff without her consent numerous times between 2016 and the

present day.

         16.      In the calls that Plaintiff did answer, Plaintiff was greeted by a noticeable period

of “dead air” while Defendant’s automated telephone system attempted to connect Plaintiff to a

live agent.

         17.      Specifically, there would be an approximate 3 second pause between the time

Plaintiff said “hello,” and the time that a live agent introduced them self as a representative of

Defendant.

         18.      Moreover, Plaintiff also hears what sounds to be call center noise in the

background of each of Defendant’s calls.

         19.      Upon information and belief, Defendant placed its calls to Plaintiff’s cellular

telephone using an automated telephone dialing system (“ATDS”), a telephone dialing system

that is commonly used in the debt collection industry to collect defaulted debts owed to others.

         20.      Defendant intentionally harassed and abused Plaintiff on numerous occasions by

calling with such frequency as can be reasonably expected to harass.


1
 In order to curtail caller ID spoofing, Congress enacted the Truth in Caller ID Act of 2009. Under the act, it is
illegal “to cause any caller identification service to knowingly transmit misleading or inaccurate caller identification
information with the intent to defraud, cause harm, or wrongfully obtain anything of value....” Forfeiture penalties or
criminal fines of up to $10,000 per violation (not to exceed $1,000,000) could be imposed.

                                                           3
Case 1:20-cv-02974-KMT Document 1 Filed 10/02/20 USDC Colorado Page 4 of 11




          21.   Moreover, in early 2020, Plaintiff set up a payment plan with Defendant, allowing

them to withdraw $50 every month.

          22.   After withdrawing $50 for several months, Midland withdrew $50.41 without

Plaintiff’s authorization.

          23.   Furthermore, in an attempt to collect the subject debt, Defend mailed a collection

letter to Plaintiff (“collection letter”).

          24.   In violation of Section 1692f(8) of the FDCPA, Defendant’s collection letter was

mailed to Plaintiff inside an envelope that was marked with the words “Time Sensitive

Document.”

          25.   There was nothing “time sensitive” about the contents of Defendant’s enclosed

letter.

          26.   Upon information and belief, Defendant has conducted research that demonstrates

that unsophisticated and least sophisticated consumers are more likely to open collection letters

sent in envelopes marked with the words “Time Sensitive Document” than plain envelopes that

do not contain the quoted words.

          27.   Reading “Time Sensitive Document” on the envelope caused Plaintiff to become

anxious, stressed, and worried about the contents of the letter.

          28.   Plaintiff’s sense of stress, anxiety and worry intensified after she read the

collection letter because she could not understand why the letter was designated as “time

sensitive.”

          29.   Plaintiff contacted the undersigned’s law firm to understand why Defendant used

the words “Time Sensitive Document” on the envelope in question.

          30.   Plaintiff suffered real and concrete harm because Defendant communicated with



                                                 4
Case 1:20-cv-02974-KMT Document 1 Filed 10/02/20 USDC Colorado Page 5 of 11




her in a manner prohibited by the FDCPA.

                                               DAMAGES

          31.      Defendant’s wanton and malicious conduct has severely impacted Plaintiff’s daily

life and general well-being.

          32.      Plaintiff has expended time and incurred costs consulting with her attorney as a

result of Defendant’s unfair, deceptive, and misleading actions.

          33.      Plaintiff was unduly inconvenienced and harassed by Defendant’s unlawful

attempts to collect the subject debt.

          34.      Defendant’s phone harassment campaign and illegal collection activities have

caused Plaintiff actual harm, including but not limited to, invasion of privacy, nuisance, intrusion

upon and occupation of Plaintiff’s cellular telephone capacity, wasting Plaintiff’s time, increased

risk of personal injury resulting from the distraction caused by the phone calls, aggravation that

accompanies unsolicited phone calls, harassment, emotional distress, anxiety, loss of

concentration, diminished value and utility of her telephone equipment and telephone

subscription services, the wear and tear caused to her cellular telephone, the loss of battery charge,

the loss of battery life, and the per-kilowatt electricity costs required to recharge her cellular

telephone as a result of increased usage of her telephone services.

                COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

          35.      Plaintiff restates and realleges paragraphs 1 through 34 as though fully set forth

herein.

          36.      Plaintiff is a “consumer” as defined by FDCPA §1692a(3).

          37.      Defendant is a “debt collector” as defined by §1692a(6) because its primary

business is the collection of delinquent debts and it regularly collects debts and uses the mail


                                                    5
Case 1:20-cv-02974-KMT Document 1 Filed 10/02/20 USDC Colorado Page 6 of 11




and/or the telephones to collect delinquent accounts allegedly owed to a third party.

       38.      Moreover, Defendant is a “debt collector” because it acquired rights to the subject

debt after it was in default. 15 U.S.C. §1692a(6).

       39.      The debt which Defendant is attempting to collect upon is a “debt” as defined by

FDCPA §1692a(5) as it arises out of a transaction due or asserted to be owed or due to another

for personal, family, or household purposes.

       40.      Defendant used the phone to attempt to collect the subject debt and, as such,

engaged in “communications” as defined in FDCPA §1692a(2).

       41.      Defendant’s communications to Plaintiff were made in connection with the

collection of the subject debt.

       42.      Defendant violated 15 U.S.C. §§1692c(a)(1), d, d(5), e, e(10), f and f(8) through

its unlawful debt collection practices.

       a. Violations of FDCPA § 1692c

       43.      Defendant violated §1692c(a)(1) when it continuously called Plaintiff after being

notified to stop. This repeated behavior of continuously and systematically calling Plaintiff’s

cellular phone over and over after she demanded that it cease contacting her was harassing and

abusive. Even after being told to stop contacting her, Defendant continued its onslaught of phone

calls with the specific goal of oppressing and abusing Plaintiff into making a payment on the

subject debt.

       44.      Furthermore, the large volume of calls shows that Defendant willfully ignored

Plaintiff’s pleas with the goal of annoying and harassing her into submission.

       45.      Defendant was notified by Plaintiff that its calls were not welcomed. As such,

Defendant knew that its conduct was inconvenient, unwanted, and distressing to her.



                                                 6
Case 1:20-cv-02974-KMT Document 1 Filed 10/02/20 USDC Colorado Page 7 of 11




       b. Violations of FDCPA § 1692d

       46.     Defendant violated §1692d by engaging in abusive, harassing, and oppressive

conduct by relentlessly calling Plaintiff’s cellular phone seeking payment on the subject debt.

Defendant routinely calls Plaintiff multiple times in one day and on back-to-back days despite

Plaintiff’s requests that the phone calls cease.

       47.     Defendant violated §1692d(5) by causing Plaintiff’s cellular phone to ring

repeatedly and continuously in an attempt to engage Plaintiff in conversations regarding the

collection of the subject debt with the intent to annoy, abuse, or harass Plaintiff. Furthermore,

Defendant continued to place these calls after Plaintiff informed Defendant its calls were no

longer welcome. Specifically, Defendant placed or caused to be placed numerous harassing

phone calls to Plaintiff’s cellular telephone from 2016 through the present day, with multiple calls

taking place in one day and calls taking place on back-to-back days.

       c. Violations of FDCPA § 1692e

       48.     Defendant violated §1692e and e(10) when it used false, deceptive, and

misleading means to collect and/or attempt to collect the subject debt. Defendant repeatedly

contacted Plaintiff by way of caller ID spoofing seeking to collect upon the subject debt.

Defendant deliberately employed Caller ID spoofing when calling Plaintiff to disguise its identity

attempting to willfully dragoon Plaintiff into answering her cellular phone to make a payment.

Through its conduct, Defendant misleadingly represented to Plaintiff that it had the legal ability

to contact her when it did not have prior consent to do so in the first place.

       49.     Moreover, Defendant violated §1692e when it withdrew an unauthorized amount

from Plaintiff’s bank account.

       d. Violations of FDCPA § 1692f



                                                   7
Case 1:20-cv-02974-KMT Document 1 Filed 10/02/20 USDC Colorado Page 8 of 11




       50.     Midland violated §1692f when it unfairly and unconscionably attempted to collect

on the subject debt by use of illegal methods such as Caller ID spoofing. By placing voluminous

phone calls disguising and manipulating its identity, Defendant not only violated the FDCPA

herein but also violated the Truth in Caller ID Act of 2009 with its unfair and unconscionable

behavior. These means employed by Defendant only served to confuse and trick Plaintiff.

       51.     In addition, section 1692f(8) prohibits a debt collector from:

               Using any language or symbol, other than the debt collector’s
               address, on any envelope when communicating with a consumer by
               use of the mails or by telegram, except that a debt collector may use
               his business name if such name does not indicate that he is in the
               debt collection business.

       52.     Section 1692f(8) contains no exceptions; any extraneous text on the envelope or

on the outside of a self-mailer violates 15 U.S.C. § 1692f(8).

       53.     The use of the phrase “Time Sensitive Document” on the envelope sent to Plaintiff

in relation to the subject debt violated Section 1692f(8) of the FDCPA as a matter of law because

Section 1692f(8) prohibits a debt collector from using any language, other than the debt

collector’s address, on any envelope when communicating with a consumer.

       54.     Defendant’s use of the words “Time Sensitive Document” in relation the subject

debt violated Section 1692f(8) of the FDCPA because these words intended to create, and do

create, a false sense of urgency to least sophisticated consumers, like Plaintiff.

       55.     Upon information and belief, Defendant systematically attempts to collect debts

through harassing conduct and has no procedures in place to assure compliance with the FDCPA.

       56.     As stated above, Plaintiff was severely harmed by Defendant’s conduct.




                                                  8
Case 1:20-cv-02974-KMT Document 1 Filed 10/02/20 USDC Colorado Page 9 of 11




WHEREFORE, Plaintiff, DEBRA GRUBBS respectfully requests that this Honorable Court:
    a. Declare that the practices complained of herein are unlawful and violate the
                aforementioned statute;
          b. Award Plaintiff statutory and actual damages, in an amount to be determined at trial,
                for the underlying FDCPA violations;
          c. Award Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
                §1692k; and
          d. Award any other relief as the Honorable Court deems just and proper.


            COUNT II – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
          57.      Plaintiff restates and realleges paragraphs 1 through 56 as though fully set forth

herein.

          58.      Defendant placed or caused to be placed non-emergency calls, including but not

limited to the calls referenced above, to Plaintiff’s cellular telephone using an automatic

telephone dialing system (“ATDS”) without her prior consent in violation of 47 U.S.C. §227

(b)(1)(A)(iii).

          59.      The TCPA defines ATDS as “equipment which has the capacity...to store or

produce telephone numbers to be called, using a random or sequential number generator; and to

dial such numbers.” 47 U.S.C. §227(a)(1).

          60.      Upon information and belief, based on the lack of prompt human response during

the phone calls in which Plaintiff answered, Defendant used an automated dialing system to place

calls to Plaintiff’s cellular telephone.

          61.      Upon information and belief, the ATDS employed by Defendant transfers the call

to a live agent once a human voice is detected, thus resulting in a pause after the called party

speaks into the phone.

          62.      Upon information and belief, Defendant’s phone system stores telephone numbers


                                                    9
Case 1:20-cv-02974-KMT Document 1 Filed 10/02/20 USDC Colorado Page 10 of 11




to be called, using a random or sequential number generator, which it used to call Plaintiff on her

cellular phone.

       63.        The fact that Defendant’s phone system continued to place calls after Defendant

was aware that Plaintiff did not wish to receive further calls clearly evinces the fact that

Defendant’s phone system stored Plaintiff’s phone number and continued to randomly or

sequentially auto-dial Plaintiff’s cellular phone number without her consent.

       64.        There would be no reason for Defendant to continue to contact Plaintiff, especially

after having been notified to cease all telephone communications. Yet, Defendant’s ATDS

continued to keep Plaintiff’s phone number stored, causing its system to randomly or sequentially

dial the number dozens of times thereafter.

       65.        Any prior consent, if any, was revoked by Plaintiff’s verbal revocations.

       66.        Defendant violated the TCPA by placing numerous phone calls to Plaintiff’s

cellular telephone from 2016 through the present day, using an ATDS without her prior consent.

       67.        As pled above, Plaintiff was severely harmed by Defendant’s collection calls to

her cellular phone.

       68.        Upon information and belief, Defendant has no system in place to document and

archive whether it has consent to contact consumers on their cellular phones.

       69.        Upon information and belief, Defendant knew its collection practices were in

violation of the TCPA, yet continued to employ them to increase profits at Plaintiff’s expense.

       70.        Upon information and belief, Defendant’s phone system stores telephone numbers

to be called, using a random or sequential number generator, which it used to call Plaintiff on her

cellular phone.

       71.        The calls placed by Defendant to Plaintiff were regarding business activities and



                                                   10
Case 1:20-cv-02974-KMT Document 1 Filed 10/02/20 USDC Colorado Page 11 of 11




not for emergency purposes as defined by the TCPA under 47 U.S.C. §227(b)(1)(A)(i).

       72.     Defendant, through its agents, vendors, representatives, subsidiaries, and/or

employees acting within the scope of their authority acted intentionally in violation of 47 U.S.C.

§227(b)(1)(A)(iii).

       73.     Pursuant to 47 U.S.C. §227(b)(3)(B), Defendant is liable to Plaintiff for a

minimum of $500 per call. Moreover, pursuant to 47 U.S.C. §227(b)(3)(C), Defendant’s willful

and knowing violations of the TCPA should trigger this Honorable Court’s ability to triple the

damages to which Plaintiff is otherwise entitled to under 47 U.S.C. §227(b)(3)(C).

WHEREFORE, Plaintiff, DEBRA GRUBBS, respectfully requests that this Honorable Court
enter judgment in her favor as follows:
   a. Declare Defendant’s phone calls to Plaintiff to be violations of the TCPA;
   b. Award Plaintiff damages of at least $500 per phone call and treble damages pursuant to 47
       U.S.C. § 227(b)(3)(B)&(C);
   c. Enjoining Defendant from further communicating with Plaintiff; and
   d. Awarding any other relief as this Honorable Court deems just and appropriate.


Plaintiff demands trial by jury.

Dated: October 2, 2020                               Respectfully Submitted,

                                                     /s/ Alexander J. Taylor
                                                     /s/ Marwan R. Daher
                                                     /s/ Omar T. Sulaiman
                                                     Alexander J. Taylor, Esq.
                                                     Marwan R. Daher, Esq.
                                                     Omar T. Sulaiman, Esq.
                                                     Counsel for Plaintiff
                                                     Sulaiman Law Group, Ltd
                                                     2500 S Highland Ave, Suite 200
                                                     Lombard, IL 60148
                                                     Telephone: (630) 575-8181
                                                     ataylor@sulaimanlaw.com
                                                     mdaher@sulaimanlaw.com
                                                     osulaiman@sulaimanlaw.com

                                                11
